57 N.Y.2d 811 (1982)
In the Matter of Frangella Mushroom Farms, Inc., Respondent,
v.
Zoning Board of Appeals of the Town of Coeymans, Appellant.
Court of Appeals of the State of New York.
Decided October 7, 1982.
David F. Kunz for appellant.
E. David Duncan for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), judgment affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (87 AD2d 962).